Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 12/1/21. Claims 1-15 are pending. 
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 12/1/21 is acknowledged. Claims 11-15 have been withdrawn from further consideration being drawn to the nonelected invention.  The restriction is made FINAL.
As a result, claims 1-10 are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    168
    400
    media_image1.png
    Greyscale



Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pazicky et al. (US 20120071690, pub date March 22, 2012).
Applicant Claims
The instant claims are drawn to a process for preparing at least one di- or polyformamide comprising at least two -NHCHO groups, the process comprising reacting at least one primary di- or polyamine with carbon dioxide in the presence of hydrogen and at least one catalyst selected from the group consisting of heterogeneous catalysts, homogeneous catalysts and mixtures thereof.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Pazicky et al. teaches a “continuous, integrated process for production of formamide and its alkyl, cycloalkyl, aryl and aralkyl derivatives on the basis of the starting materials carbon dioxide, hydrogen and ammonia, mono- or diamines. The target products formamide and its derivatives should be made available at high yields and selectivities.” (paragraph 24) These amines include primary amines, n-butylamine (paragraph 36, 141)
Pazicky et al. teaches the (homogeneous) catalyst contains transition metals, e.g. ruthenium and phosphino (phosphorus containing) ligands with solvent (paragraph 30, 44-54).
Pazicky et al. also teaches the use of a heterogenous catalyst for the hydrogenation of carbon dioxide with a primary amine to form formamides (paragraph 10).
Pazicky et al. furthermore teaches “formamide and its derivatives are important selective solvents and extractants because of their polarity” (paragraph 4).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Pazicky et al. is deficient in the sense that it does not teach exemplify applicant’s primary diamine reactant. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to utilize a primary diamine as the reactant since Pazicky et al. contemplates the use of both diamines and primary amines as the amine reactant. It would be obvious to . 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 20180030009, pub date Feb. 1, 2018, applicant’s IDS filed on 5/22/20).
Applicant Claims
The instant claims are drawn to a process for preparing at least one di- or polyformamide comprising at least two -NHCHO groups, the process comprising reacting at least one primary di- or polyamine with carbon dioxide in the presence of hydrogen and at least one catalyst selected from the group consisting of heterogeneous catalysts, homogeneous catalysts and mixtures thereof.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Ding et al. teaches a method of forming formamide compounds by the use of carbon dioxide, hydrogen, primary amine and a transition metal catalyst that includes the following the homogeneous catalyst [RuCl(H)CO(MeN(CHCHPPh2)2)] (abstract, paragraphs 32, 97).
The reaction scheme is as follows (paragraph 97):

    PNG
    media_image2.png
    136
    366
    media_image2.png
    Greyscale

Ding et al. contemplates the use of primary diamines, e.g. 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides, e.g. R2 = -(CH2)n-NR4R5, R1 = hydrogen, wherein n=5 or 6, R4=hydrogen, R5=hydrogen which reads on 1,5-diaminopentane and 1,6-diaminohexane (paragraph 97-100).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Ding et al. is deficient in the sense that it does not exemplify applicant’s 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to utilize applicant’s 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides, since Ding et al. specifically contemplates the use of the primary diamines, 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides, e.g. R2 = -(CH2)n-NR4R5, R1 = hydrogen, wherein n=5 or 6, R4=hydrogen, R5=hydrogen which reads on 1,5-diaminopentane and 1,6-diaminohexane (paragraph 97-100). Thus it would be obvious to optimize the amine reagent to the 1,5-diaminopentane and 1,6-diaminohexane, especially since Ding et al. exemplifies multiple alkyl chain amines, e.g. butylamine, heptylamine, dodecylamine.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 20180030009, pub date Feb. 1, 2018, applicant’s IDS filed on 5/22/20), in view of Pazicky et al. (US 20120071690, pub date March 22, 2012).
Applicant Claims
The instant claims are drawn to a process for preparing at least one di- or polyformamide comprising at least two -NHCHO groups, the process comprising reacting at least one primary di- or polyamine with carbon dioxide in the presence of hydrogen and at least one catalyst selected from the group consisting of heterogeneous catalysts, homogeneous catalysts and mixtures thereof.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Ding et al. teaches a method of forming formamide compounds by the use of carbon dioxide, hydrogen, primary amine and a transition metal catalyst that includes the following the homogeneous catalyst [RuCl(H)CO(MeN(CHCHPPh2)2)] (abstract, paragraphs 32, 97).
The reaction scheme is as follows (paragraph 97):

    PNG
    media_image2.png
    136
    366
    media_image2.png
    Greyscale

Ding et al. contemplates the use of primary diamines, e.g. 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides, e.g. R2 = -(CH2)n-NR4R5, R1 = hydrogen, wherein n=5 or 6, R4=hydrogen, R5=hydrogen which reads on 1,5-diaminopentane and 1,6-diaminohexane (paragraph 97-100).
Ding et al. exemplifies multiple alkyl chain amines, e.g. butylamine, heptylamine, dodecylamine (paragraphs 203, 207, 211).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Pazicky et al. is deficient in the sense that it does not teach applicant’s heterogeneous catalyst. 
Pazicky et al. teaches a “continuous, integrated process for production of formamide and its alkyl, cycloalkyl, aryl and aralkyl derivatives on the basis of the starting materials carbon diamines. The target products formamide and its derivatives should be made available at high yields and selectivities.” (paragraph 24) These amines include primary amines, n-butylamine (paragraph 36, 141)
Pazicky et al. teaches the (homogeneous) catalyst contains transition metals, e.g. ruthenium and phosphino (phosphorus containing) ligands with solvent (paragraph 30, 44-54).
Pazicky et al. also teaches the use of a heterogenous catalyst for the hydrogenation of carbon dioxide with a primary amine to form formamides (paragraph 10).
Pazicky et al. furthermore teaches “formamide and its derivatives are important selective solvents and extractants because of their polarity” (paragraph 4).
Ding et al. is also deficient in the sense that it does not exemplify applicant’s 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to utilize a heterogeneous catalyst, since Pazicky et al. teaches that the use of a heterogeneous catalyst is old in the art.  
Furthermore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to utilize applicant’s 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides, since Ding et al. specifically contemplates the use of the primary diamines, 1,5-diaminopentane and 1,6-diaminohexane, in the synthesis of (di)formamides, e.g. R2 = -(CH2)n-NR4R5, R1 = hydrogen, wherein n=5 or 6, R4=hydrogen, R5=hydrogen which reads on 1,5-diaminopentane and 1,6-diaminohexane (paragraph 97-100). Thus it would be obvious 
Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner

	
	
/CLINTON A BROOKS/Primary Examiner, Art Unit 1622